 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Esther Ismail
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     ESTHER ISMAIL,                                    Case No.: 2:18-cv-01260-WBS-AC
12
                    Plaintiff,
13                                                     ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.; et. al.,
16
                  Defendants.
17

18

19
            Pursuant to the stipulation of Plaintiff Esther Ismail and Defendant Experian Information
20
     Solutions, Inc., Experian Information Solutions, Inc. is dismissed with prejudice and each party
21
     shall bear its own attorneys’ fees and costs.
22
            IT IS SO ORDERED.
23
     Dated: November 28, 2018
24

25

26
27

28

                                                      1
                                               [PROPOSED] ORDER
